DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 7/21/21 has been accepted and entered. Accordingly, claims 1-15 and the drawings are amended. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been fully considered but they are not persuasive.
With respect to the rejection of independent claims 1 and 8, it is important to note the amendment to claims 1 and 8 “applying at least one hypothesis related to at least one hypothetical threat including occluded threats that may arise based on determined other road users and the at least one feature” does not require “the at least one hypothetical threat” to be an occluded threat and does not require detection, determination or the occurrence of an occluded threat generally. This is because the category of hypothetical threats can include both occluded and non-occluded threats, and the hypothesis is only required to be based on one of the occluded and non-occluded threats. See Spec. ¶ 24 “different threats, detectable as well as occluded, that may arise”. 
Applicant states a hypothesis must be based on threats “from which exterior sensing systems are unable to obtain sufficient information” (Amend. 9) and that Fung only addresses threats which have been detected by exterior sensing systems (Amend. 10) such that Fung fails to disclose “applying at least one hypothesis related to at least one hypothetical threat including occluded threats that may arise based on determined other road users and the at least one feature," (Amend. 10). 
However, Applicants argument that Fung “only addresses threats which have been detected by exterior sensing systems” is unpersuasive for at least the reason that the claim limitation “threats” does not exclude threats detected by exterior sensing systems. See MPEP § 2145, VI (“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)”); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.).  

Claim Objections
The objection to claim 1 has been withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112

The rejection of claims 2 and 9 under 35 U.S.C. 112(b) has been withdrawn as a result of the amendment. 

Claim Interpretation and Contingent Limitations
Claims 1-15 contain various conditional limitations. Claims 1-7 are method claims, which correspond to method claims 8-14 and contain the following conditional limitations: 
claim 1 (claim 8): 
(1) “determining, when the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention and when the estimated time until the estimated host-vehicle driver level of attention will be required is less than a threshold-time, upon such determination, producing at least one of visual, acoustic and haptic information to a host vehicle driver environment”
Claim 2 (claim 9):
(2) “determining, from the derived gaze-direction and/or head-pose, when the driver of host-vehicle is attentive in a direction of the at least one hypothetical threat upon such determination, reducing the threshold-time”
Claim 6 (claim 13):
(3) “when the estimated time remaining until the estimated host-vehicle driver level of attention is required is less than the threshold-time”

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 1-7 are process claims, Ex Parte Schulhauser applies to limitations (1)-(7). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require “upon such determination, producing at least one of visual, acoustic and haptic information to a host vehicle driver environment, to promote increased host-vehicle driver-attention to the at least one hypothetical threat, and/or triggering at least one of automated braking and steering of the host-vehicle, to promote an increase in safety margin from the at least one hypothetical threat” since “upon such determination” introduces a non-required step since both condition precedents (1) “the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention” and (2) “the estimated time until the estimated host-vehicle driver level of attention [that] will be required is less than a threshold time” being “less than a threshold-time” are not required to occur. A potential claim amendment that requires that the condition precedents actually occur, could recite similar language without the limitation “when”, for example:
“determining a first determination that the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention”
“determining a second determination that the estimated time until the estimated host-vehicle driver level of attention will be required”

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In addition, (1)-(3) recited in system claims 8, 9 and 13 similarly recite a condition precedent.  
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (3) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
	
Drawings
The replacement drawing of FIG. 1 as received with the amendment. Although the drawings now include descriptors as to the functional flow as described in the specification, the text within the drawings is illegible. In addition, replacement FIG. 1 is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference numbers mentioned in the description: 10-15, disclosed in published Spec. ¶¶ 30-35. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160001781 to Fung et al. (Fung)
With respect to claims 1, 8 and 15, Fung discloses a method for assisting a driver of a host-vehicle to drive with precaution, the method comprising: 
determining, from one or more host-vehicle sensors (FIG. 2, i.e., collision warning 218, visual devices 140, lane departure 222, lane monitoring 228, blind spot 224) arranged to monitor:
the environment of the host-vehicle, other road users (¶226-227  “vehicle system conditions, states, statuses, behaviors, and information about the external environment of the vehicle (e.g., other vehicles, pedestrians, objects, road conditions, weather conditions) . . . vehicle sensors can include cameras mounted to the interior or exterior of the vehicle, radar and laser sensors mounted to the exterior of the vehicle, external cameras, radar and laser sensors (e.g., on other vehicles in a vehicle-to-vehicle network, street cameras, surveillance cameras”) and 
at least one particular feature associated with a traffic situation of the host-vehicle (i.e., FIG. 2 collision warning 218, FIG. 89-90, retrieve approaching vehicle heading, position, speed 9002, estimate vehicle collision point 9004; ¶¶ 753-759 “vehicle collision point is the location of a amount of time it will take to reach the vehicle collision point”);  
applying at least one hypothesis related to at least one hypothetical threat including occluded threats that may arise based on the determined other road users and the at least one particular feature (i.e., that the vehicles may collide if current vehicle trajectories continue FIG. 90 “estimate vehicle collision point 9004”; ¶¶ 753-759 “vehicle collision point is the location of a potential collision between the motor vehicle 100 and the approaching vehicle”; FIG. 91-92 unsafe intervehicle distance; FIG. 97-103 off-road / off-lane driving; 104-108 vehicle in blind spot; FIG. 111-117 vehicle collision; FIG. 139-150 hazard)
setting or estimating, based on the applied at least one hypothesis, a host-vehicle driver level of attention required to handle the at least one hypothetical threat (i.e., under the time to collision hypotheses the default level of driver attention is fully attentive or not drowsy in handling the hypothetical future collision: ¶ 757 “In step 9010, the collision warning system 218 can determine if the driver is drowsy. If the driver is not drowsy, the collision warning system 218 can proceed to step 9012, where a first threshold parameter is retrieved. If the driver is drowsy, the collision warning system 218 can proceed to step 9014, where a second threshold distance is retrieved. The first threshold parameter and the second threshold parameter could be either time thresholds or distance thresholds, according to whether the time to collision or distance to collision was determined during step 9006”) (¶ 777 “In step 10008, the response system 188 can set the road crossing threshold. The road crossing threshold can be a time associated with the time to lane crossing”) 
estimating a time until that host-vehicle driver level of attention will be required (FIG. 90, 9012, retrieve first threshold parameter; ¶757 “first threshold . . . time to collision . . . determined during step 
deriving, from one or more driver-monitoring sensors of the host-vehicle, a current host-vehicle driver level of attention (FIG. 90, 9010 “is driver drowsy?”) (FIG. 101, driver state index 1-4)
determining when the set or estimated required host-vehicle driver level of attention exceeds the current host-vehicle driver level of attention and when the estimated time until the estimated host-vehicle driver level of attention will be required is less than a threshold-time (FIG. 90, driver drowsy 9010, yes, retrieve second threshold parameter 9014, is current time to collision less than threshold 9016, yes warn driver 9018) (FIG. 101, determine driver state 10108, 10112, for full attention, driver state is 1 and lane departure coefficient threshold remains unchanged, 0%, required or default full attention is exceeded at driver state 2-4, the threshold time until lane departure is decreased so that a warning is initiated sooner at step 10110 “determine lane departure warning coefficient”), and 
upon such determination, producing at least one of visual, acoustic and haptic information to a host-vehicle driver environment, to promote increased host-vehicle driver-attention to the at least one hypothetical threat, and/or triggering at least one of automated braking and steering of the host-vehicle, to promote an increase in safety margin from the at least one hypothetical threat (¶¶ 776-780 “lane departure warning system 222 in response to driver state . . .  operation of a lane departure warning system 222 is modified in response to the driver state index of a driver . . . step 10010, the response system 188 determines if the time to lane crossing exceeds the road crossing threshold . . . step 10012 where a warning indicator is illuminated indicating that the vehicle is crossing a lane. In other cases, audible or haptic warnings could also be provided. If the vehicle continues exiting, the lane a steering effort correction can be applied in step 10014 . . . determines an initial threshold setting from the minimum reaction time . . . response system 188 determines the body index state of the driver. In step 10110, the response system 188 determines a lane departure warning coefficient according to the driver state index. An exemplary look-up table 10112 includes a range of coefficient values between 0% and 25% as a time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”) (¶506 “level of distraction can be given as a percentage between 0% and 100%, where 0% refers to a driver that is totally attentive and 100% refers to a driver that is fully distracted. In other cases, the level of distraction could be a value in the range between 1 and 10”). See also FIG. 113-114 below (¶ 135 “FIG. 114 is an embodiment of a process for setting time to collision thresholds”, wherein set required attention determines initial required threshold time 11406, 11412 determines if required driver level of attention exceeds current host driver attention level, FIG. 113 1130 “is time to collision less than first time threshold? Yes enter first/ second warning 11314, 11316):

    PNG
    media_image1.png
    663
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    537
    media_image2.png
    Greyscale

(¶515 “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted”).
 
With respect to claims 2 and 9, Fung discloses deriving, by the one or more driver-monitoring sensors of the host-vehicle, at least one of a gaze-direction and head-pose of a driver of the host-vehicle (¶ 377-378 “monitoring system 330 . . . body information about the driver . . . gaze tracking”) (¶380 “head movement monitoring system 334. In some embodiments, the ECU 106 can include provisions for receiving information about a head pose (i.e., position and orientation) of the driver's head. The head pose can be used to determine what direction (e.g., forward-looking, non-forward-looking) the head of the driver is directed to with respect to the vehicle . . . If the head pose is non-forward-looking the driver may not be paying attention”)(FIG. 16A-17); and 
determining, from the derived gaze-direction and/or head-pose, when the driver of the host-vehicle is attentive in a direction of the at least one hypothetical threat and upon such determination reducing the threshold-time 
time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”)
(¶506 “level of distraction can be given as a percentage between 0% and 100%, where 0% refers to a driver that is totally attentive and 100% refers to a driver that is fully distracted. In other cases, the level of distraction could be a value in the range between 1 and 10”) 
(¶515 “" driver state index" refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted”) 

With respect to claims 3 and 10, Fung discloses estimating the time until the estimated host-vehicle driver level of attention required to handle the at least one hypothetical threat will be required, accounting for a combined assumed capability of a driver of the host-vehicle and a capability of one or more active safety systems of the host-vehicle (FIG. 25, combination of specific vehicle system in threat situations with driver capabilities determines type of control required i.e., control or warning) (FIG. 27, monitor threat 2702, vehicle operating information 2704, driver level of attention 2706, control parameter 2708) (FIG. 66 steering information, driver state index, power steering status v. driver state index) (FIG. 
(¶¶ 803-808, FIG. 114 “response system 188 can set a first time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”)
(¶501 “response system 188 can operate the antilock brake system 204 so that the stopping distance is decreased. In some cases, response system 188 can control the brake assist system 206 so that an assisted braking force is applied sooner. In some cases, response system 188 can control the brake prefill system 208 so the brake lines are automatically prefilled with brake fluid when a driver is drowsy. These actions can help to improve the steering precision and brake responsiveness when a driver is drowsy”) 
(¶512 “degree of power steering assistance provided by the electronic power steering system 132 could be varied in proportion to the level of distraction. In addition, the distance that the collision mitigation braking system 220 begins to brake can be lengthened or the lane keep assist system 226 could be modified so that the driver must provide more input to the system”) 
(¶725 “response system can modify the control of antilock brakes, brake assist, brake prefill, as well as other braking systems when a driver is drowsy. This arrangement helps to increase the effectiveness of the braking system in hazardous driving situations that can result when a driver is drowsy”) 
(¶¶ 729-730 “In step 7806, the response system 188 can determine the current stopping distance. The current stopping distance can be a function of the current vehicle speed, as well as other operating parameters including various parameters associated with the brake system. In step 7808, the response system 188 can automatically decrease the stopping distance. This can be achieved by modifying one or more operating parameters of the ABS system 204. For example, the brake line 

With respect to claims 4 and 11, Fung discloses deriving an approximation of the time until the estimated host-vehicle driver level of attention will be required through:
introducing hypothetical future behavior models to all determined road users (i.e., ¶802 “response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle”; ¶792 “determine the location and/or bearing of a tracked object. In step 10606, the response system 188 sets a zone threshold. The zone threshold can be a location threshold for determining when an object has entered into a blind spot monitoring zone. In some cases, the zone threshold can be determined using the driver state index of the driver as well as information about the tracked object . . . relative speed of the object is in a predetermined range. If the relative speed of the object is in the predetermined range, it is likely to stay in the blind spot monitoring zone for a long time and can pose a very high threat. The response system 188 can ignore objects with a relative speed outside the predetermined range, since the object is not likely to stay in the blind spot monitoring zone for very long”; ¶889 “information about any tracked objects within or near the blind spot region, current vehicle speed, as well as any other information used to operate blind spot indicator system 224”) 
as well as to all hypothetical threats related to potentially hidden road users associated with the traffic situation of the host-vehicle (i.e., vehicle in blind spot, 10306, FIG. 103-108, i.e., driver drowsy 10504, warn driver when vehicle is further away 10508; FIG. 106 set zone threshold 10606, blind spot warning 10620, warning coefficient vs. driver state 10618; FIG. 107 tracked object 10702, threshold setting 10704, driver state 10706, blind zone coefficient/ driver state 10708/10710, zone threshold 10712; (¶380 “head movement monitoring system 334. In some embodiments, the ECU 106 can include provisions for receiving information about a head pose (i.e., position and orientation) of the driver's head. 

With respect to claims 5 and 12 Fung discloses determining the at least one particular feature associated with a traffic situation of the host-vehicle as a feature associated with at least one of a pedestrian, another vehicle, a crossing, an animal, another road user or element of infrastructure (¶226-227  “vehicle system conditions, states, statuses, behaviors, and information about the external environment of the vehicle (e.g., other vehicles, pedestrians, objects, road conditions, weather conditions) . . . vehicle sensors can include cameras mounted to the interior or exterior of the vehicle, radar and laser sensors mounted to the exterior of the vehicle, external cameras, radar and laser sensors (e.g., on other vehicles in a vehicle-to-vehicle network, street cameras, surveillance cameras”) (i.e., FIG. 2 collision warning 218, FIG. 89-90, retrieve approaching vehicle heading, position, speed 9002, estimate vehicle collision point 9004; ¶¶ 753-759 “vehicle collision point is the location of a potential collision between the motor vehicle 100 and the approaching vehicle, which could be traveling in any direction relative to the motor vehicle 100. In some cases, in step 9004, the collision warning system 218 can use information about the position, heading, and speed of the motor vehicle 100 to calculate the vehicle collision point . . . collision warning system 218 can calculate the distance and/or time to the vehicle collision point. In particular, to determine the distance, the collision warning system 218 can calculate the difference between the vehicle collision point and the current location of the motor vehicle 100. Likewise, to determine the time to the collision warning system 218 could calculate the amount of time it will take to reach the vehicle collision point”).

With respect to claims 6 and 13 Fung discloses producing the at least one of visual, acoustic or haptic information to a host-vehicle driver environment, to promote increased host-vehicle driver-attention if the estimated time remaining until the estimated host-vehicle driver level of attention is required is less than the threshold-time. 
(i.e., under the time to collision hypotheses the default level of driver attention is fully attentive or not drowsy in handling the hypothetical future collision: ¶ 757 “In step 9010, the collision warning system 218 can determine if the driver is drowsy. If the driver is not drowsy, the collision warning system 218 can proceed to step 9012, where a first threshold parameter is retrieved. If the driver is drowsy, the collision warning system 218 can proceed to step 9014, where a second threshold distance is retrieved. The first threshold parameter and the second threshold parameter could be either time thresholds or distance thresholds, according to whether the time to collision or distance to collision was determined during step 9006”) (¶ 777 “In step 10008, the response system 188 can set the road crossing threshold. The road crossing threshold can be a time associated with the time to lane crossing”)
(FIG. 90, driver drowsy 9010, yes, retrieve second threshold parameter 9014, is current time to collision less than threshold 9016, yes warn driver 9018) (FIG. 101, determine driver state 10108, 10112, for full attention, driver state is 1 and lane departure coefficient threshold remains unchanged, 0%, required or default full attention is exceeded at driver state 2-4, the threshold time until lane departure is decreased so that a warning is initiated sooner at step 10110 “determine lane departure warning coefficient”)
(¶¶ 776-780 “lane departure warning system 222 in response to driver state . . .  operation of a lane departure warning system 222 is modified in response to the driver state index of a driver . . . step 10010, the response system 188 determines if the time to lane crossing exceeds the road crossing threshold . . . step 10012 where a warning indicator is illuminated indicating that the vehicle is crossing a lane. In other cases, audible or haptic warnings could also be provided. If the vehicle continues exiting, the lane a steering effort correction can be applied in step 10014 . . . determines an initial threshold setting from the minimum reaction time . . . response system 188 determines the body index state of the driver. In step 10110, the response system 188 determines a lane departure warning coefficient according to the driver state index. An exemplary look-up table 10112 includes a range of coefficient 
(¶¶ 803-808, FIG. 114 “response system 188 can set a first time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”)


With respect to claims 7 and 14, Fung discloses estimating the time until the estimated host-vehicle driver level of attention required to handle the at least one hypothetical threat will be required using a driver model (i.e., driver state as disclosed by Fung) with estimated reaction times for different potential threats
(i.e., estimated time at fully alert attention level has estimated reaction times for various potential threats such as FIG. 90 “estimate vehicle collision point 9004”; ¶¶ 753-759 “vehicle collision point is the location of a potential collision between the motor vehicle 100 and the approaching vehicle”; FIG. 91-92 unsafe intervehicle distance; FIG. 97-103 off-road / off-lane driving; 104-108 vehicle in blind spot; FIG. 111-117 vehicle collision; FIG. 139-150 hazard)
(i.e., combined reaction time based on the host vehicle driver and other vehicles with respective detected driver states FIG. 49-62, 54, 5406 determine and/or modify threshold control parameter and/or control coefficient) (¶426 “and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles”)(¶727 “Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver. In another embodiment, if the vehicle is on a slippery surface the reduction in stopping cannot occur and instead tactile feedback can be applied time to collision threshold and a second time to collision threshold . . . initial threshold settings can function as default setting that can be used with a driver is fully alert . . . determine the driver state index of the driver . . . the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index”) ((¶¶ 776-780 “lane departure warning system 222 in response to driver state . . .  operation of a lane departure warning system 222 is modified in response to the driver state index of a driver . . . step 10010, the response system 188 determines if the time to lane crossing exceeds the road crossing threshold . . . step 10012 where a warning indicator is illuminated indicating that the vehicle is crossing a lane. In other cases, audible or haptic warnings could also be provided. If the vehicle continues exiting, the lane a steering effort correction can be applied in step 10014 . . . determines an initial threshold setting from the minimum reaction time . . . response system 188 determines the body index state of the driver. In step 10110, the response system 188 determines a lane departure warning coefficient according to the driver state index. An exemplary look-up table 10112 includes a range of coefficient values between 0% and 25% as a function of the driver state index. Finally, in step 10114, the response system 188 can set the road crossing threshold according to the lane departure warning coefficient and the initial threshold setting”).

Previously Cited Prior Art

 [0121] For example, the processing module 504 may determine a currently necessary transition time threshold value (e.g. 5 s) based on the driving information. (For example, the current user situation awareness levels should be modified to reach the currently necessary situation awareness level within 5 s to prevent a collision.) The processing module 504 may be configured to select a first user situation awareness modification parameter to be varied (e.g. light) to modify the current user situation awareness level. During the first time interval (e.g. during the first 2 s), first user situation awareness modification parameter (e.g. light) may be varied or adjusted and the user situation awareness level may be monitored (e.g. by the input module repeatedly receiving user detection signals). If the modification of the current user situation awareness levels towards the currently necessary situation awareness level is too slow (e.g. if the processing module 504 determines that the current user situation awareness level will not reach the currently necessary situation awareness level within the currently necessary transition time threshold value), the processing module 504 may be configured to select a second user situation awareness modification parameter (which may be associated with a higher modification intensity level) to be varied or adjusted.
[0043] For example, if no change of the (physiological) situation awareness parameter is detected within a threshold reaction time, the processing module 104 may determine that no situation awareness has been established concerning the detected event outside the vehicle. If a change of the (physiological) situation awareness parameter (e.g. an increase in pulse rate) is detected within a threshold reaction time, the processing module 104 may determine that situation awareness has been established concerning the detected event outside the vehicle. Furthermore, the (measured) user reaction time may be used to determine the current situation awareness level of the user. For example, a slower user reaction time may be indicative of a lower situation awareness level and a faster user reaction time may be indicative of a higher situation awareness level.
[0052] The processing module 104 may be configured to repeatedly compare at regular or predetermined time intervals the determined user situation awareness level and the desired situation 
[0065] The processing module 104 may be configured to determine a predicted time-till-takeover based on the determined user situation awareness level. For example, there may be a need to quantify the driver's (or user's) current situation awareness for a precise estimation of the time till take over (TTT).
3. The apparatus according to claim 2, wherein the processing module is configured to generate the control signal to trigger the user situation awareness modification module if the determined user situation awareness level indicates that a predicted time-till-takeover is larger than the desired time-till-takeover.
10. The apparatus according to claim 1, wherein the input module is configured to receive the first user detection signal from at least one sensor for measuring a pulse rate of the user, a skin conductance of the user, a gaze direction of the user, a gaze time of the user, a saccadic speed of the user, or image data related to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667